In the

     United States Court of Appeals
                  For the Seventh Circuit
                ____________________ 
No. 15‐1353 
 
ALFONSO TORRES‐CHAVEZ, 
                                    Petitioner‐Appellant, 

                                   v. 
 
UNITED STATES OF AMERICA, 
                                                 Respondent‐Appellee. 
                      ____________________ 
                                     
          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 14 C 9405 — Amy J. St. Eve, Judge. 
                      ____________________ 

        ARGUED APRIL 27, 2016 — DECIDED JULY 7, 2016 
                      ____________________ 

    Before FLAUM, MANION, and WILLIAMS, Circuit Judges. 
    PER  CURIAM. Alfonso Torres‐Chavez was sentenced to 14 
years’  imprisonment  after  a  jury  found  him  guilty  of  con‐
spiring to distribute cocaine, 21 U.S.C. §§ 846, 841(a)(1), pos‐
sessing  with  intent  to  distribute  cocaine,  id.  § 841(a)(1),  and 
using a cellular phone to facilitate the distribution conspira‐
cy, id. § 843(b). After his conviction was affirmed on appeal, 
Torres‐Chavez  sought  collateral  relief  under  28  U.S.C. 
2                                                        No. 15‐1353 

§ 2255. Torres‐Chavez claims that six months before trial, the 
government  offered  a  plea  agreement  that  provided  for 
10 years’  imprisonment—the  statutory  minimum  for  con‐
spiring  to  distribute  more  than  5 kilograms  of  cocaine.  21 
U.S.C.  § 841(b)(1)(A)(ii)(II).  He  alleges  that  his  counsel  was 
constitutionally  ineffective  for  advising  him  that  the  gov‐
ernment lacked enough evidence to convict him at trial and 
that  he  should  therefore  reject  the  plea  agreement.  The  dis‐
trict  court  denied  Torres‐Chavez’s  motion  without  holding 
an evidentiary hearing, finding that this advice was not ob‐
jectively  unreasonable.  But  that  ruling  was  premature:  the 
record  contains  no  evidence  about  what  Torres‐Chavez’s 
counsel knew about the government’s case against his client 
at  the  time  of  the  offer,  and  the  government’s  case  at  trial 
was quite strong. So we vacate the district court’s dismissal 
of Torres‐Chavez’s § 2255 motion and remand for an eviden‐
tiary hearing. 
                          I. Background 
    Torres‐Chavez was a member of the drug‐trafficking car‐
tel “La Familia,” which is based in Michoacán, Mexico. The 
U.S.  Drug  Enforcement  Administration  (DEA)  recorded 
phone  conversations  between  José  Gonzalez‐Zavala  (one  of 
Torres‐Chavez’s  co‐conspirators)  and  “Guero”  (later  identi‐
fied  as  Torres‐Chavez)  in  which  the  two  discussed  the  car‐
tel’s  cocaine  transactions.  In  those  conversations,  Gonzalez‐
Zavala instructed Torres‐Chavez and another co‐conspirator, 
Bartolo Lucatero, to distribute cocaine in Chicago.  
    Lucatero was indicted first, in November 2009. Almost a 
year later, Torres‐Chavez was indicted after Lucatero agreed 
to  cooperate  with  the  government  and  identified  Torres‐
Chavez  as  Guero.  (Before  Lucatero’s  cooperation,  and  de‐
No. 15‐1353                                                         3

spite  a  lengthy  investigation,  Torres‐Chavez  had  not  been 
identified.)  Torres‐Chavez  says  that  approximately  six 
months before trial, the government approached him with a 
plea offer, which he rejected upon the advice of his counsel. 
    A  few  weeks  before  trial,  the  defense  strategy  solidified 
and a clearer picture of the government’s evidence emerged. 
At  a  pre‐trial  status  hearing,  Torres‐Chavez’s  counsel  said 
“the  defense  is  predicated  on  the  fact  that  they  have  the 
wrong  party.”  The  government  proffered  the  testimony  of 
Jorge  Ayala‐German,  a  co‐conspirator  and  the  caretaker  of 
one  of  the  cartel’s  stash  houses;  the  testimony  of  Lucatero, 
who  would  identify  Torres‐Chavez  as  Guero  and  testify 
about a 2007 drug deal with Torres‐Chavez; and a summary 
of eight intercepted phone calls. A few days before trial, the 
government  informed  defense  counsel  that  Ayala‐German 
would also identify Torres‐Chavez’s voice.  
     At trial, the government introduced substantial evidence 
involving  Torres‐Chavez’s  participation  in  the  conspiracy: 
(1) the recorded phone calls, translated from Spanish; (2) Lu‐
catero’s  testimony  that  Torres‐Chavez  was  Guero,  about 
Torres‐Chavez’s involvement in the charged conspiracy and 
drug transactions, and about his previous drug dealing with 
Torres‐Chavez;  (3)  a  contract  linguist’s  testimony  that 
Torres‐Chavez’s voice matched Guero’s voice on the record‐
ings;  (4)  Ayala‐German’s  testimony  that  he  recognized 
Torres‐Chavez’s voice on the  phone recordings; and  (5)  air‐
line  records  showing  that  a  ticket  was  issued  to  “Alfonso 
Chavez” for a flight departing O’Hare International Airport 
a  few  hours  after  Guero  was  recorded  saying  he  needed  to 
catch a flight.  
4                                                       No. 15‐1353 

    Torres‐Chavez’s  counsel  tried  to  discredit  the  identifica‐
tion  of  Torres‐Chavez  as  Guero.  Counsel  elicited  testimony 
from  a  DEA  agent  that  the  DEA  was  unaware  of  Guero’s 
identity  until  Lucatero  identified  Torres‐Chavez.  Counsel 
later  argued  that  Lucatero  was  a  “self‐admitted  liar”  who 
conveniently  inculpated  Torres‐Chavez  whenever  he  got  in 
trouble with the police. Counsel also elicited testimony from 
the linguist that her analysis was based solely on listening to 
audio samples from the intercepted calls and the recordings 
made  of  Torres‐Chavez’s  voice  in  jail,  and  that  she  did  not 
use  voice‐recognition  software  or  analyze  sound  waves  or 
biometric  captures.  In  addition,  counsel  attacked  Ayala‐
German’s  credibility  by  pointing  to  his  plea  agreement,  his 
memory  problems  from  drug  use,  and  his  illegal  entry  into 
the  United  States.  Counsel  also  emphasized  that  Ayala‐
German  had  lied  when  he  first  met  with  government  offi‐
cials, and that his voice identification of Torres‐Chavez was 
based on only two conversations. The jury returned a guilty 
verdict on all counts and the district court sentenced Torres‐
Chavez to 168 months’ imprisonment.  
   In  his initial  appeal,  Torres‐Chavez challenged  the suffi‐
ciency of the evidence identifying him as Guero. See generally 
United  States  v.  Torres‐Chavez,  744 F.3d  988  (7th  Cir.  2014). 
But we affirmed his conviction, concluding that the testimo‐
nies of Lucatero, Ayala‐German, and the linguist were suffi‐
ciently persuasive. Id.  
    Torres‐Chavez  then  moved  for  collateral  relief  under  28 
U.S.C.  § 2255,  claiming  ineffective  assistance  of  counsel.  He 
argued  that  his  trial  counsel  advised  him  to  reject  the  plea 
offer  because  the  “government  lacked  the  evidence  to  con‐
vict,”  and  because  “there  was no way  that  he could  get ten 
No. 15‐1353                                                      5

years.”  Torres‐Chavez  further  complained  that  his  lawyer 
did not show him the plea agreement.  
    In  response,  the  government  argued  that  Torres‐Chavez 
merely alleged that his attorney “wrongly predicted victory 
at trial”—an insufficient ground for an ineffective‐assistance 
claim. The government also argued that Torres‐Chavez had 
not  pointed  to  any  facts  demonstrating  that  his  counsel’s 
forecast  was  unreasonable.  Instead,  the  record  suggested 
that  Torres‐Chavez’s  conviction  was  not  a  forgone  conclu‐
sion before trial: the government’s evidence centered on Lu‐
catero’s  identification  of  Torres‐Chavez,  which  Lucatero 
agreed to provide in exchange for a favorable plea deal. The 
government  argued  in  the  alternative  that  if  counsel’s  per‐
formance  unreasonable,  an  evidentiary  hearing  should  be 
held  to  explore  whether  Torres‐Chavez  had  suffered  preju‐
dice. 
    The district court agreed with the government and, with‐
out holding an evidentiary hearing, denied Torres‐Chavez’s 
motion.  Accepting  his  allegations  as  true,  the  court  found 
that Torres‐Chavez had not overcome the presumption that 
his counsel’s advice to proceed to trial was a sound strategic 
decision  based  on  his  assessment  of  the  government’s  evi‐
dence. The court also found that conviction was not assured 
because of the importance of Lucatero’s credibility. In addi‐
tion, the court found that an evidentiary hearing was unnec‐
essary,  since  the  trial  record  conclusively  showed  that 
Torres‐Chavez  was  not  entitled  to  any  relief.  The  district 
court did not certify any issues for appeal.  
   We  granted  Torres‐Chavez’s  request  for  a  certificate  of 
appealability,  concluding  that  he  made  a  substantial  show‐
ing “as to whether counsel rendered ineffective assistance by 
6                                                          No. 15‐1353 

allegedly advising [him] to reject the government’s plea offer 
and proceed to trial because of a lack of evidence to support 
a conviction.”  
                             II. Analysis 
    We review a district court’s denial of a § 2255 petition on 
factual  matters  for  clear  error  and  on  questions  of  law  de 
novo.  Mason  v.  United  States,  211  F.3d  1065,  1068  (7th  Cir. 
2000).  To  succeed  on  his  ineffective  assistance  of  counsel 
claim, Torres‐Chavez must show that his counsel’s advice to 
reject the plea agreement and go to trial was objectively un‐
reasonable,  and  that  absent  this  advice  he  would  have  ac‐
cepted  the  plea  offer.  See Missouri  v.  Frye,  132 S. Ct. 1399, 
1408–09  (2012);  Lafler  v.  Cooper,  132  S.  Ct.  1376,  1384–85 
(2012);  Martin  v.  United  States,  789  F.3d  703,  706  (7th  Cir. 
2015). While there is a wide range of conduct that constitutes 
reasonable  performance,  an  attorney’s  performance  is  defi‐
cient if the attorney grossly mischaracterizes the evidence or 
advises a client to reject a plea offer and go to trial in the face 
of  overwhelming  evidence  and  no  viable  defenses.  See,  e.g., 
Julian  v.  Bartley,  495  F.3d  487,  495  (7th  Cir.  2007);  Gallo‐
Vasquez v. United States, 402 F.3d 793, 798 (7th Cir. 2005); Toro 
v. Fairman, 940 F.2d 1065, 1068 (7th Cir. 1991). 
     We review a  district court’s decision to deny an eviden‐
tiary hearing in a § 2255 action for abuse of discretion. Boulb 
v. United States, 818 F.3d 334, 339 (7th Cir. 2016). If “the files 
and  records  of the case conclusively show  that the prisoner 
is  entitled  to  no  relief,”  or  if  the  allegations  are  too  vague 
and conclusory, then an evidentiary hearing is unnecessary. 
28  U.S.C.  § 2255(b);  see  Ryan  v.  United  States,  657 F.3d 604, 
606–07 (7th Cir. 2011). But if a petitioner “alleges facts that, if 
true,  would  entitle  him  to  relief,”  then  an  evidentiary  hear‐
No. 15‐1353                                                           7

ing  is  necessary.  Lafuente  v.  United  States,  617  F.3d  944,  946 
(7th Cir. 2010); see Sandoval v. United States, 574 F.3d 847, 850 
(7th Cir. 2009). The petitioner’s burden for receiving an evi‐
dentiary hearing is relatively light, see Smith v. United States, 
348 F.3d 545, 550–51 (6th Cir. 2003), and one is generally re‐
quired  when  “the  record  contains  insufficient  facts  to  ex‐
plain counsel’s actions as  tactical,” Osagiede  v. United States, 
543 F.3d 399, 408 (7th Cir. 2008). 
    If we assume (as Torres‐Chavez and the government do) 
that  Torres‐Chavez’s  counsel  knew  about  all  the  evidence 
that  was  presented  at  trial  when  the  plea  offer  was  made, 
then his counsel’s performance was deficient. But our analy‐
sis  does  not  stop  here,  since  the  relevant  inquiry  is  what 
Torres‐Chavez’s  counsel  knew  when  the  plea  offer  was  re‐
jected, not what he knew at the conclusion of trial. See Premo 
v.  Moore,  562  U.S.  115,  125–27  (2011)  (emphasizing  the  im‐
portance of analyzing the facts known at the time of the plea 
offer  because,  in  the  case  of  an  early  offer,  the  lawyer  may 
not yet know the course of a case); Strickland v. Washington, 
466 U.S. 668, 689 (1984) (instructing courts to “eliminate the 
distorting effects of hindsight” by “evaluat[ing] the conduct 
from  counsel’s  perspective  at  the  time”  of  counsel’s  chal‐
lenged  conduct);  accord  Owens  v.  Guida,  549  F.3d  399,  406 
(6th Cir. 2008); Bryan v. Mullin, 335 F.3d 1207, 1220 (10th Cir. 
2003) (en banc). Here, the record does not show whether at 
the  time  of  the  plea  offer,  Torres‐Chavez’s  counsel  knew 
about  Lucatero’s  testimony,  the  linguist’s  testimony,  the 
phone‐call  recordings,  or  the  flight  records.  So  a  hearing  is 
needed  to  determine  these  facts,  and  then  to  determine 
whether  the  counsel’s  advice  was  objectively  reasonable. 
See United States ex rel. Hampton v. Leibach, 347 F.3d 219, 235–
36  (7th Cir. 2003)  (concluding  that  evidentiary  hearing  was 
8                                                      No. 15‐1353 

necessary  to  resolve  ineffective‐assistance  claim,  since  state 
court’s determination that defense counsel acted strategical‐
ly  was  “entirely  speculative”);  Bruce  v.  United  States, 
256 F.3d 592, 598–99 (7th Cir. 2001) (concluding that eviden‐
tiary  hearing  was  necessary  to  determine  whether  counsel 
had  adequately  investigated  potential  alibi  witnesses’  testi‐
mony,  in  light  of  “conflicting  affidavits  and  defense  coun‐
sel’s conclusory assertions”). 
     The government’s reliance on  Almonacid v.  United  States, 
476  F.3d  518  (7th Cir. 2007),  is  misplaced.  In  Almonacid,  we 
affirmed the denial of a § 2255 motion in which the petition‐
er alleged that his counsel’s advice to reject a plea deal was 
deficient.  In  doing  so,  we  held  that  an  evidentiary  hearing 
was  unnecessary  because  the  evidence  against  Almonacid 
was  not  strong:  there  was  no  forensic  or  photographic  evi‐
dence,  no  wiretaps,  and  no  witness  who  had  observed  Al‐
monacid’s  alleged  criminal  activity.  Id.  at  522.  True,  we 
reached  this  conclusion  after  examining  evidence  admitted 
at  trial,  rather  than  requiring  an  evidentiary  hearing  to  de‐
termine what the lawyer knew at the time of the plea offer. 
See 476 F.3d at 522 n.2. But the lawyer’s assistance was rea‐
sonable  regardless  of  whether  we  assumed  that  he  knew 
about all or none of the evidence. Not so here. If the district 
court finds that Torres‐Chavez’s counsel knew about all the 
evidence, then his performance was unreasonable. But if an 
evidentiary hearing reveals that he did not know about cer‐
tain  of  the  government’s  evidence,  then  his  assistance  may 
have been constitutionally adequate.  
   An  evidentiary  hearing  would  also  provide  context  for 
why Torres‐Chavez’s counsel allegedly advised him that he 
could  not  be  sentenced  to  10  years’  imprisonment,  since 
No. 15‐1353                                                           9

that’s  the  statutory  minimum  for  conspiring  to  distribute 
more  than  5 kilograms  of  cocaine.  See 21 U.S.C. 
§ 841(b)(1)(A)(ii)(II).  As  Torres‐Chavez’s  allegations  stand, 
his counsel’s advice about his sentencing exposure is wrong. 
And  this  is  information  his  counsel  should  have  known  by 
the time the plea offer was made. See Julian, 495 F.3d at 495–
96  (finding  that  attorney’s  performance  was  objectively  un‐
reasonable  when  advice  about  sentence  was  “clearly 
wrong”); Moore v. Bryant, 348 F.3d 238, 241–42 (7th Cir. 2003) 
(same). Although the government argues that Torres‐Chavez 
waived this claim, his § 2255 motion included this as part of 
his argument—that the advice to reject the plea offer was ob‐
jectively  unreasonable  in  light  of  the  fact  that  there  was 
overwhelming  evidence  against  him  and  that  the  govern‐
ment was offering favorable terms (the statutory minimum). 
    Finally,  Torres‐Chavez  argues  that  the  government 
waived  any  argument  that  he  was  prejudiced  by  his  coun‐
sel’s deficient performance. The government counters that it 
did  not  waive  the  argument,  but  rather  reserved  it  in  case 
the argument about the performance prong failed. The gov‐
ernment  then  argues,  for  the  first  time  on  appeal,  that 
Torres‐Chavez’s “allegations of prejudice are legally insuffi‐
cient on their face.” The question of prejudice should also be 
resolved  at  an  evidentiary  hearing,  as  the  government  ar‐
gued before the district court. See Hutchings v. United States, 
618  F.3d  693,  696  (7th Cir. 2010);  Nichols  v.  United  States,  75 
F.3d 1137, 1145 n.17 (7th Cir. 1996). 
                           III. Conclusion 
   We  VACATE  the  district  court’s  dismissal  of  Torres‐
Chavez’s § 2255 motion, and REMAND for the district court to 
hold an evidentiary hearing consistent with this opinion.